EGLET 34 PRINCE

Ca

oOo fo YN DBD wn FSF W NY

NM NM mM BR BRO OND OD ORDO
o ~st DN AN SF WH NO SY OCOCOCON;DlLlUmUmOmUMUMmGAGlCUCUCNDClCU OUR lUMG Dl Ll CO

a.
p=" d

Se 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 1 of 51

ROBERT T. EGLET, ESQ.
Nevada Bar No. 3402

ROBERT M. ADAMS, ESQ.
Nevada Bar No. 6551
CASSANDRA S.M. CUMMINGS, ESQ.
Nevada Bar No. 11944

RICHARD K. HY, ESQ.

Nevada Bar No. 12406

EGLET PRINCE

400 South Seventh Street, Suite 400
Las Vegas, Nevada 89101
Telephone: (702) 450-5400
Facsimile: (702) 450-5451

Email: eservice@egletlaw.com

JONATHAN E. LOWY, ESQ.
(Admitted Pro Hac Vice)
District of Columbia Bar No. 418654

840 1* Street, NE, #400
Washington, DC 20002
Telephone: 202-370-8104

Email: jlowy@bradymail.org
Attorneys for Plaintiffs

DEVAN PRESCOTT, individually and on behalf
of all those similarly situated; BROOKE
FREEMAN, individually and on behalf of all
those similarly situated,

Plaintiffs,

Vs.

SLIDE FIRE SOLUTIONS, LP, a Foreign
Corporation, DOE MANUFACTURERS 1
though 100, inclusive; ROE RETAILERS 1
though 100, inclusive.

Defendants.

 

 

 

 

BRADY CENTER TO PREVENT GUN VIOLENCE

DISTRICT COURT
CLARK COUNTY, NEVADA

Case No.: 2:18-cv-00296-GMN-GWEF

FIRST AMENDED CLASS ACTION
COMPLAINT

 
EGLET 3 PRINCE

Oo eo ND UH HP WD YN

wo NO NO HN HN NY WH NY NO KH KF Re YF KF Fe FO ESE Se
oo SN DN OW BP WD NY KH DOD O Oo NN HD OH FP WD NY YF O&O

ibe 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 2 of 51

Plaintiffs, individually and on behalf of all those similarly situated, allege the following
upon information and belief, except as to those allegations concerning Plaintiffs, which are
alleged upon personal knowledge.

1
INTRODUCTION

1. Plaintiffs bring this action as a class action on behalf of themselves and on behalf
of all persons who tragically suffered emotional distress as a result of the shooting that occurred
during the Route 91 Harvest Music Festival on October 1, 2017 in Las Vegas, Nevada.

2. The damage suffered by Plaintiffs was wrought by a civilian who engaged in al
military-style assault from long range, shooting rapidly and repeatedly from a quarter of a mile
away into a crowd. This horrific assault did not occur, could not occur, and would not have
occurred with a conventional handgun, rifle, or shotgun, of the sort used by law-abiding
responsible gun owners for hunting or self-defense. The damage caused to Plaintiffs resulted
from the military-style arsenal that Defendants manufactured, marketed, and sold to the general
public, without any reasonable measures or safeguards, and which the killer foreseeably used to
such horrific results. Hence this lawsuit.

3. For over 80 years, under the National Firearms Act (“NFA”), automatic-fire guns
have been greatly restricted in the United States, and not readily available to the general public
like most conventional handguns, rifles, and shotguns. That is because of a widespread|
recognition that automatic fire weaponry — “machine guns” — is designed to kill as many people
as quickly as possible, and thus belongs on the battlefield, not on our streets or communities.
Defendants made and sold a “bump stock” despite indicia that it would be used, with firearms

and ammunition, for unlawful purposes.

 

 

 
EGLET 348 PRINCE

Cake 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 3 of 51

oo Oo NI DN UN BP WY NY

NO NO WN HNO NM NO NH ND NO HR KF Ff FF FF FP RP SEP SF
oN WN A BP WY NY K|§ DOD OO OH HINT HH FP WO NY KF OS

 

 

4. This lawsuit does not in any way challenge the right of law-abiding citizens to
bear arms. This lawsuit also does not challenge in any way the right of responsible companies to
operate a business of selling guns or lawful accessories to law-abiding citizens. This lawsuit is
about the negligent sale and marketing of a product intended to circumvent and subvert federal
firearms law in a manner that facilitates criminal acts, such as the massacre of October 1.
Negligence supplying of such dangerous products not only causes foreseeable harm (such as the
shooting incidents underlying this case), it unfairly tarnishes the right of all law abiding citizens
to bear arms for lawful purposes, including protection, hunting, or other recreational activities.

5. As a direct result of Defendants’ negligence, 58 people were shot and killed and
hundreds were injured, and thousands more suffered emotional distress as alleged herein.

6. Defendants should never have sold their bump stocks to the general public, for
several independent reasons, including that: federal law has recognized since at least 1934 that
automatic fire weapons should not be sold to the general public, absent strict NFA regulation; the
NFA, properly construed and applied, does not allow bump stocks for that reason; and Slide Fire
engaged in intentional misrepresentations to obtain governmental permission to sell bump
stocks, and then trumpeted that deceptively-obtained approval in marketing those devices.

7. The Las Vegas massacre has led to a recognition of the grave danger posed by
bump stocks and the federal government’s reassessment of their legality. Since the shooting, the
United States Justice Department has recognized that under federal law, as it has existed from
before Slide Fire began selling bump stocks, the definition of a “machinegun” in the ATF
regulations should include bump stocks, so as effectively to ban their manufacture and sale to the
general public outside of National Firearms Act regulations.' On March 23, 2018, United States

Attorney General Jefferson Sessions announced that the Department of Justice had issued a

 

' See infra, Ff 26-28.

 
EGLET 33 PRINCE

oo eo KN Dn UH FP WY NY =

No No N No N N N NO NO — — — — — — — —_ —_
ao nN HN NN bh WwW N —_ o \o o ~) nN WG & WwW WN —_ Oo

 

Be 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 4 of 51

Notice of Proposed Rulemaking to amend ATF regulations to “clarify[] that bump stocks fall
within the definition of ‘machinegun’ under federal law, as such devices allow a shooter of a
semiautomatic firearm to initiate a continuous firing cycle with a single pull of the trigger.””
Federal law prohibits the transfer or possession of machineguns by civilians, absent the extensive
regulation required under the National Firearms Act.

8. President Trump assured Americans that the sale of bump stocks to the public
would be banned within the “next couple of weeks” on October 1, 2018, the one-year
anniversary of the Las Vegas shooting. Nine states—California, Connecticut, Florida,
Maryland, Massachusetts, New Jersey, Rhode Island, Vermont, and Washington—have not
waited for federal action and have enacted laws banning bump stocks,’ eight of them directly in
response to the Las Vegas shooting.

9. On the night of October 1, 2017, Stephen Paddock opened fire onto unsuspecting}
individuals, while perched from the 32"! floor of his hotel room at the Mandalay Bay.

10. Paddock brought to his hotel room in excess of a dozen rifles and hundreds of
rounds of ammunition.

11. —‘ The rifles were equipped with a “bump stock” — a device that attaches to a rifle
allowing it to shoot at a rate comparable or equivalent to that of a fully automatic weapon.

12. ‘In approximately 11 minutes, 58 people were killed, hundreds of people were
injured, and thousands suffered emotional distress.

13. The number of lives lost, and people injured and emotionally traumatized in
approximately 660 seconds, was made possible by the use of “bump stock” devices that allowed

Paddock to fire hundreds of rounds per minute.

 

* https://www justice.gov/opa/pr/attorney-general-sessions-announces-regulation-effectively-banning-bump-stocks.
3 Betsy Klein & Laura Jarrett, Trump says ban on ‘bump stocks’ coming, CNN (Oct. 2, 2018, 4:41 AM),
https://www.cnn.com/2018/10/01/politics/trump-bump-fire-stocks/index.html.

4 See infra, 29.

4

 

 
EGLET 33 PRINCE

oO wmOeOUYTCU NDC BON

mM Bw BP wR BRD RD OD OO ee
~o DTD DB Ww FB W NYO KF COD OBO te TD DH AH FF WY HY Ke

 

Be 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 5 of 51

14. | Upon information and belief, and at all times relevant hereto, the “bump stock”
devices used by Paddock were manufactured, marketed and/or distributed by Slide Fire
Solutions, LP.

15. Upon information and belief, in 2010, Slide Fire wrote to the Bureau of Alcohol,
Tobacco, Firearms and Explosives (“ATF”) requesting that ATF evaluate its “bump stock”
device. ATF responded by a letter dated June 7, 2010 (the “ATF Letter”). The ATF Letter
expressly stated that Slide Fire “advises that the stock (referenced in this reply as a ‘bump
stock’) is intended to assist persons whose hands have limited mobility to ‘bump-fire’ an AR-
type rifle” and concluded that “we find that the ‘bump-stock’ is a firearm part and is not
regulated as a firearm under the Gun Control Act or the National Firearms Act.” ,

16. | Thus, upon information and belief, in requesting that ATF evaluate its device,
Slide Fire knowingly misrepresented that the purpose for which the bump stock was designed
was to assist people with difficulty using their hands to fire. Upon information and belief, Slide
Fire made this misrepresentation so that ATF would allow it to sell its bump stock devices
without the legal restrictions required of “machineguns” or parts that transform a rifle into al
“machinegun.” If ATF had not considered Slide Fire’s assertion regarding persons with
disabilities to be material to its decision not to apply NFA regulations or Gun Control Act
regulations to “bump stocks,” it would not have included this assertion in the response letter.

17. Upon information and belief, on a previous version of the home page of its
website, Slide Fire posted the legend ‘ATF Approved’ with a link sending Internet visitors

directly to the ATF Letter as shown below.°

 

> Slide Fire has failed to provide a copy of its initial letter to the ATF, so Plaintiffs can only rely upon the portion of
Slide Fire’s letter that the ATF described in ATF’s response.

® See Slide Fire Website (Apr. 21, 2018), Internet Archive Wayback Machine,
https://web.archive.org/web/20180421090809/https://slidefire.com/ (last visited Sept. 30, 2018); see also United

5

 

 
EGLET 338 PRINCE

Ca

as

ooclUlCOCOmlClCOO NTC DOC SOU DY

Nm NH BM Bw BOO BRD OD OBO
o ~4 DH U S&S WwW HY KH CDT CO PMP JH HO HH Se OY El

 

Se 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 6 of 51

18. Slide Fire did not mention it was not “approved” by ATF, and that any purported
‘ATF Approv[al]’ was obtained through a false claim that its device was intended for those with

limited mobility in their hands.

— ue eee | HOME _ Tee 7 =

Ci Ge there ety Cereus A Le Ca ear ee ee meget ules basin ie Bis stil

 

19. Further, under the “Legality and Purchasing” section of the Frequently Asked
Questions page on Slide Fire’s website, which is still accessible to visitors this day, Slide Fire
includes the question: “l. ARE THE SLIDE FIRE® STOCK SYSTEMS LEGAL IN MY
STATE?” In response, Slide Fire states: “Slide Fire® products have been approved by the
Bureau of Alcohol, Tobacco, Firearms and Explosives (BATFE) and we provide a copy of the
approval letter on our website www.slidefire.com to any interested individual.”

20. The statements of Jeremiah Cottle, Slide Fire’s inventor of bump stocks, suggest
that his true purpose in designing the bump stock was not to facilitate shooting by disabled users,

but instead to enable able-bodied users to shoot rapid-fire style. Cottle has stated that the bump

stock was geared toward “people like me, [who] love full auto.”

 

States v. Gasperini, 894 F.3d 482, 490 (2d Cir. 2018) (finding admissible evidence from the Internet Archive’s
Wayback Machine, which “captures and preserves evidence of the contents of the internet at a given time”).

7 Slide Fire, Frequently Asked Questions, https://slidefire.com/faq/ (last visited Sept. 30, 2018).
6

 

 
EGLET 343 PRINCE

Cc

oOo fo ta DH A SP Be YK

Ny hw Nw WH NH WH WY NHN KB KR HF HK HF HE OE OE ES le
SSR BE BB ete SS SB aE AU AU K&S BS | S

S,

ASE 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 7 of 51

 

YOUR RIFLE IS HUNGRY, FEED IT
21. Plaintiffs are unaware of any marketing, advertising, or other materials by Slide
Fire that supports the claim that it actually was intended for people whose hands had limited
mobility.
22. In fact, Slide Fire’s own marketing materials and advertisements belie any notion|

that bump stock devices are intended for the use of persons with limited mobility. Rather, these
materials promote bump stock devices as allowing shooters to use weapons with machinegun-
like capabilities. For instance, Slide Fire’s own catalog states that “Rapid fire capabilities can
add fun to your shooting sessions, and can really take your rifle to the next level.”

23. That the true purpose of “bump stocks” is to enable able-bodied individuals to
approximate the rate of fire of an automatic weapon is further supported by the language in in
the patents “bump stocks” patents on which Cottle is named as an inventor, and Slide Fire, as an
assignee. These include, U.S. Pat. No. 9,546,836 (the "'836 patent"); U.S. Pat. No. 8,607,687
(the ''687 patent"); and U.S. Pat. No. 8,356,542 (the "'542 patent").

24. Each patent contains a section that provides a summary of the invention and lists|

the advantages of the technology over prior art; these patents do not list improving ease of

 

8 Slide Fire Solutions Catalog on October 6, 2017 at http://www.slidefire.com/files/SF-2016-WEB.pdf. Further, on
February 23, 2018, Slide Fire filed a copy of its own catalog as an exhibit to its motion to dismiss in this action. See
Ex. B to Slide Fire’s Motion to Dismiss, ECF No. 8-3 at 17.

 

 

 

 
EGLET 33 PRINCE

oOo eo NN UH SP WY NY

MO DhHO NO NH NY YN NO YN NO KH &§ KF Se FP Fe FEF EFS hE
oN DR UW BP WwW NYO KFKY& DOD HO DH AHN HD OH F&F WY NY FF OS

A>.

ABE 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 8 of 51

operation for disabled shooters as an advantage--or even a primary function--of the
devices. See '836 at 3:8-33; '687 patent at 3:7-36; '542 patent at 3:6-36.

25. Instead, the primary advantages/functions of the bump stock devices listed in the
patents are: 1) to increase the "enjoyment and excitement" of shooting firearms (see '836 patent
at 3:29-33; '687 patent at 3:32-36; '542 patent at 3:32-26); and, critically 2) to enhance the
firing rate of a semi-automatic weapon. See '836 patent at 3:27-29 (“The present invention
allows the operator of a semi-automatic firearm to switch between modes of rapid repeat firing}
and standard semi-automatic firing.”) (emphasis added); '542 patent at 3:29-32 (when attached)
to a semiautomatic weapon, the device allows the operator to "establish a stable platform with
which to rapidly repeat fire their firearm") (emphasis added).

26. Plaintiffs are unaware of any measures taken by Slide Fire to ensure that bump
stocks would only be sold to persons whose hands had limited mobility, or even to see if persons
buying bump stocks who were not limited in mobility had any legitimate reason to buy them.

27. With respect to bump stocks, Michael Bouchard, former Assistant Director of the
Bureau of Alcohol, Tobacco Firearms and Explosives has said, “it serves no purpose for
anything[.] Not for sporting, not for target practice, not for hunting.”

28. | Upon information and belief, the gun range located at the National Rifle
Association Headquarters in Fairfax, Virginia does not allow the use of bump stocks.’°

29. Paddock could not have injured so many people without a bump stock. Paddock

may not have launched his military-style assault without a bump stock. There are people who

 

° Washington Post article dated October 5, 2017, “NRA Support for Restricting ‘Bump Stocks’ Reflects Impact of
Las Vegas Massacre.”

© Huffington Post article dated October 6, 2017, “Gun Stores Selling out of Bump Stocks After Shooter used them
in Las Vegas Massacre.”

 

 

 
EGLET 33 PRINCE

o fo HN DH UH FSF WY NY

wo wo NO YN NY NO NY N NO KH | - SF FP FP FEF EF EF ES
oOo ND OO ON BP WY NY KF CO ODO ON DWH Ff WD NY FY ©

 

Be 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 9 of 51

were killed, injured, and suffered emotional distress who would not have been, if Paddock had
not possessed a bump stock.
I.
PARTIES

30. Plaintiffs were attendees of the Route 91 Harvest Music Festival.

31. That Plaintiff DEVAN PRESCOTT is, and at all times relevant hereto, was a
resident of the State of Nevada.

32. That Plaintiff BROOKE FREEMAN is, and at all times relevant hereto, was al
resident of the State of Nevada.

33. Plaintiffs are informed and believe and thereupon allege that Defendant Slide Fire
Solutions, LP (“Slide Fire”) is a foreign limited partnership, with its principal place of business
located in Moran, Texas.

34. Defendants DOE MANUFACTURERS are all manufacturers of bump stocks or
similar devices. DOE MANUFACTURERS include designers, developers, promoters, and/or
marketers of bump stocks or similar bump fire devices.

35. Defendants ROE RETAILERS are all retailers of bump stocks or similar devices.
ROE RETAILERS include sellers, retailers, wholesalers, suppliers, and/or distributors of bump
stocks or similar bump fire devices.

36. That the true names and capacities, whether individual, corporate, associate, or
otherwise, of the Defendants herein designated as DOE MANUFACTURERS and/or ROE
RETAILERS are unknown to Plaintiffs at this time who therefore sue said Defendants by
fictitious names. Plaintiffs allege that each named Defendant herein designated as DOE and/or
ROE is negligently, willfully, contractually, or otherwise legally responsible for the events and!

happenings herein referred to and proximately caused damages to Plaintiffs as herein alleged.

 

 
EGLET 33 PRINCE

Zi

Cak

Oo 68 JT HD WT FP WY YP

Bo wo HN NH NY NY NY NN NO HY KY HF HF FP HF Fe Se RS
oN KN AN BR WY NYO K CO DO ODO NT NH WH FP WD NY KF O&O

 

 

e 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 10 of 51

Plaintiffs will seek leave of Court to amend this Complaint to insert the true names and
capacities of such Defendants when same have been ascertained and will further seek leave to
join said Defendants in these proceedings.

37. That Plaintiffs are informed and believe and thereon alleges that at all times
mentioned herein, Defendants and each of them, including those names as DOES and ROES
were agents, servants, employees, partners, distributors or joint venturers of their Co-Defendants
and that in doing the acts herein alleged, were acting within the course and scope of said agency,
employment, partnership, or joint venture. Each and every Defendant aforesaid was acting as al
principal and was negligent or grossly negligent in the selection, hiring and training of each and
every other Defendant or ratified the conduct of every other Defendant as an agent, servant,
employee or joint venturer.

38. That the true names and the capacities, whether individual, agency, corporate,
associate or otherwise, of Defendant DOE MANUFACTURERS 1 through 100, inclusive, are’
unknown to Plaintiffs. Plaintiffs will ask leave of the Court to amend this Complaint to show the
true names and capacities of these Defendants, when they become known to Plaintiffs. Plaintiffs
believe each Defendant named as DOE was responsible for contributing to Plaintiffs' damages as
set forth herein.

39. That the true names and the capacities, whether individual, agency, corporate,
associate or otherwise, of Defendant ROE ENTITIES 1 through 100, are unknown to Plaintiffs.
Plaintiffs will ask to leave of the Court to amend this Complaint to show the true names and
capacities of these Defendants, when they become known to Plaintiffs. Plaintiffs believe each!
Defendant named as ROE was responsible for contributing to Plaintiffs’ damages as set forth

herein.

10

 
EGLET 34 PRINCE

Zi

Cak

Oo Oo KN DN OH eR WY NY

NO NO NO HN NH NHN NY NON NO Re Be Be Re Re Re Re Re Re
oo NY DN WA BP WO NY |§| DTD BO Fe HN HD OH FP WY NY YF CO

 

 

e 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 11 of 51

40. That Plaintiffs are informed and believe, and based upon such information and
belief, allege that each of the Defendants herein designated as DOES and/or ROES are in some
manner responsible for the occurrences and damages sustained as alleged herein.

Ii.
JURISDICTION AND VENUE

4]. — That exercise of the jurisdiction by this Court is appropriate because all incidents|
described herein occurred in the County of Clark, State of Nevada.

42. That this Court has jurisdiction over the subject matter of this action. That
exercise of the jurisdiction by this Court over each and every Defendant in this action is
appropriate because each and every Defendant has done, and continues to do, business in the
State of Nevada, and committed a tort in the State of Nevada.

43. Additionally, this Court has jurisdiction over the claims alleged herein as they
arise under Nevada statutes and Nevada common law.

44. Jurisdiction in Nevada is reasonable given Plaintiffs’ and Nevada’s robust
interests in adjudicating the instant case in this forum.

IV.
GENERAL ALLEGATIONS

45. Plaintiffs repeat and reiterate the allegations previously set forth herein.

46. Between September 28 and October 1, 2017, the Route 91 Harvest Festival (the
“Festival’”’) was held in Las Vegas, Nevada. The Festival is a three-day outdoor music event held
at the south end of the Las Vegas Strip near or around the Mandalay Bay Hotel. Attendees were

required to purchase tickets and pass through security before entering the Festival grounds.

1]

 
EGLET 33 PRINCE

Ti

Cay

Oo Oo HN HD A FP WY NY

NO NO NO HO HO NY NY YN NO KH § FF YF KF FF FEF EF ES eS
oOo SY DA WA BW NY K§ COD Oo fe ND HD nH FSF W NY KF O&O

 

 

e 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 12 of 51

47. On the night of October 1, 2017, country music star Jason Aldean was on stage at
the Festival when Stephen Paddock opened fire onto the unsuspecting concertgoers while
perched from the 32" floor of his hotel room at the Mandalay Bay.

48. Upon information and belief, and at all times relevant herein, Paddock brought to
his hotel room in excess of a dozen rifles and hundreds of rounds of ammunition. The rifles
were equipped with a “bump stock” — a device that attaches to a semi-automatic rifle, which
allows the rifle to mimic a fully automatic weapon.

49. With this aftermarket accessory, in approximately 11 minutes, Paddock was able
to fire hundreds of bullets and mow down innocent victims. Because of this device, 58 people
died, hundreds were severely injured, in mere minutes, and thousands more sustained emotional
distress, making this the worst mass shooting in modern American history.

50. Upon information and belief, and at all times relevant herein, Slide Fire designed,
manufactured, marketed, distributed, and/or sold one or more of the bump stocks used by
Paddock during the subject incident.

51. Upon information and belief, and at all times relevant herein, DOE
MANUFACTURER designed, manufactured, marketed, distributed and/or sold one or more of
the bump stocks used by Paddock during the subject incident.

52. Upon information and belief, at the time that Paddock made these purchases, he
believed the Slide Fire bump stock device to be lawful, in reliance on the references to the ATF
Letter in Slide Fire’s marketing.

53.  Atall times relevant herein, Slide Fire designed, manufactured, marketed, and/or
sold firearm accessories, including sliding rifle gunstocks, more commonly referred to as “bump

stocks” or “bump fire stocks” (hereinafter “bump stocks”).

12

 
EGLET 34 PRINCE

Cag

Oo co JT DB ww fF WwW NHN =

NO NO NN NO KN NY KO DN Re
lo eo ©, ce oe =o) > >

 

be 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 13 of 51

54. Until approximately May 2018, bump stocks were available for purchase from
Defendant’s website (www.slidefire.com) as well as retailers in Nevada and across the country.

55. | Depending on the model, prices for the bump stocks retailed anywhere from $100
to $400.

56. Slide Fire held itself out as the “sole patent holder of bump fire technology,”
owning multiple patents registered with the United States Patent and Trademark Office.

57. Slide Fire has successfully litigated infringement suits against its competitors to
protect its intellectual property.

58. | Upon information and belief, Slide Fire patented its bump fire technology in or
around the year 2000.

59. Upon information and belief, Slide Fire officially took its bump stock product to
market on or around Dec. 15, 2010.

60. Upon information and belief, Slide Fire grossed in excess of $10 million in sales
of bump stocks in its first year.

61. | Onor around the time Slide Fire’s bump stock product went to market, Slide Fire
regularly traveled to and attended gun shows in Nevada, with the expectation that its products
would be purchased by consumers in our State and elsewhere. On multiple occasions, including
in 2016 and 2017, Slide Fire attended, as an exhibitor, the “Shooting, Hunting, Outdoor Trade
Show” (a/k/a “SHOT Show’) — an annual tradeshow for the shooting, hunting, and firearms
industry which is considered one of the largest in the world.

62. | While federal law generally bans the private ownership of any fully automatic
weapons manufactured after May 19, 1986, Slide Fire’s patented technology transforms,
converts, augments, modifies, alters or otherwise enhances certain semi-automatic weapons to

fire at a rate comparable or equivalent to a fully automatic weapon.

13

 

 
EGLET 33 PRINCE

Cak

Oo co JT BH ww fF WwW NY KF

NO bw Ww KH WH NK KF Re Be ee Oe Se

 

e 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 14 of 51

63. Slide Fire sold conversion kits that convert a semi-automatic rifle into a weapon

capable of continuous, rapid fire, thus mimicking an automatic weapon.

 

64. Slide Fire’s bump stocks were purportedly designed for the disabled and intended
to assist persons whose hands have limited mobility using firearms. However, statements made
by Slide Fire inventor, Jeremiah Cottle, and Defendant’s marketing suggested otherwise.

65. | Upon information and belief, Cottle was quoted in a publication as saying that the
bump stock was “to make bump firing safer and more controlled,” and that the product was
geared not to a disabled population, but instead to “people, like me, [who] love full auto,”

66. Upon information and belief, Cottle also stated that the average recreational
shooter doesn’t have access to a class 3 firearm of their very own but Slide Fire’s bump stock
brings shooters the same full auto experience but without the prohibitive price tag, without the
background check and without all of the paperwork.

67. | While a semi-automatic rifle may cost between $800 and $1,200, a fully
automatic model can run in excess of $15,000. According to Cottle:

“A friend and I were out shooting one day and we weren’t able to fire as fast as

we wanted. We couldn’t afford what we wanted — a fully automatic rifle — so |

 

"' Slide Fire Solutions Catalog on October 6, 2017 at http://www.slidefire.com/files/SF-2016-WEB.pdf
'? https://www.ammoland.com/20 1 6/08/slide-fire-inventor-jeremiah-cottle/#axzz4uY ktG 1 Ot

14

 

 
EGLET 33 PRINCE

Cask

oO me NIN ND Wn Ff W YN

NO wo NH NO NHN NY NN NY NO KK KH He Fe HP SY Se SF SS
Oo NO AN BR WY NY FY CO Oo moO N HDB nH FP WY NY KF O&O

Zi

 

 

@ 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 15 of 51

started to think about how I could make something that would work and be
affordable.”"

“Most people think that a civilian can’t own an automatic rifle, but they can if

they have the money and if they go through all the paperwork.” M4

68. Upon information and belief, and at all times relevant herein, Slide Fire marketed!
its bump stock as a military-grade accessory for civilians.

69. If Slide Fire intended bump stocks to be for persons with limited mobility in the
hands, Slide Fire and its sellers should have taken measures that only those people obtained
bump stocks, and they should have known that if an able person sought a bump stock, it was
foreseeable that it would be misused.

70. A marketing video on Slide Fire’s website romantically advertises its bump
stocks as “patriotic,” depicting a man firing hundreds of rounds into the darkness with a voice

narrating in the background:

“As long as patriots like you kindle its flame, freedom has but one enemy it
cannot defeat. And that is negligence.... Jefferson and Paine, Adams, Madison,
Mason and Franklin. I think they're looking down right now at us. I think they

understand what we're trying to do. What we strive to do.”

71. After the carnage of October 1, 2017, and after the discovery of numerous bump
stocks in Paddock’s hotel room, Slide Fire suspended new orders placed on its interactive
website. Additionally, Slide Fire also disabled its “Locate a Dealer” section of its webpage

disallowing the ability to search for local retailers that sell Defendant’s bump stock device.

 

3 http://www.thealbanynews.net/archives/2443

‘4d

15

 
EGLET 33 PRINCE

Cal

oo fe SN DO AN SP WY NY

DO NO NO NO NH YN NY NN NO KH KR HY SF KF FF | KF FF SS
Co nD KN UO BP WY NY KF CO OO mon HD nH FP WY NY YF O&O

 

 

e 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 16 of 51

72. Upon information and belief, on or about April 17, 2018, Slide Fire announced}
that it would “cease taking orders for its products and shut down its website” on approximately
May 20, 2018.'° Slide Fire’s website currently directs potential bump stock purchasers to RW
Arms, where “the remaining inventory is available.” Recent investigative reporting has revealed
that RW Arms is a Fort Worth-based company whose registered agent, Mark Maxwell, has ties!
to Slide Fire. © RW Arms received its Certificate of Formation from the State of Texas on April
30, 2018, less than two weeks after Slide Fire announced that it was shutting down.

73. | Aspokesperson for the Dallas Field Division of the ATF told an investigative
reporter that RW Arms does not have a Federal Firearms License and has not applied for one.'”

74. Upon information and belief, after the carnage of October 1, 2017 and after the
discovery of numerous bump stocks in Paddock’s hotel room, some retailers removed bump
stock listings from their respective websites.

75. Upon information and belief, after the carnage of October 1, 2017, and after the
discovery of numerous bump stocks in Paddock’s hotel room, some retailers removed bump
stock products from their store shelves.

76. | Upon information and belief, after the carnage of October 1, 2017 and after the
discovery of numerous bump stocks in Paddock’s hotel room, some online advertisers removed,
or otherwise censored searches related to bump stocks for sale or purchase on its website.

77. That as a result of witnessing the carnage and the horrific injuries, of their family,
friends and other concertgoers, Plaintiffs, including those similarly situated suffered, and

continue to suffer emotional trauma and distress.

 

'S https://money.cnn.com/2018/04/17/news/companies/slide-fire-bump-stocks-shutting-down-website/index.html.
'6 https://www.thetrace.org/2018/09/bump-stocks-las-vegas-mass-shooting-slide-fire-rw-arms/
17

Id.

16

 
EGLET 33 PRINCE

ii

Cas

oOo oO SN DN OH SP W NY eK

NO NO NH HP HN NY ND NN NO KH KH KF FY KP KF KF RP ES eS
Co tS ON RN BP WO NY KY ODO Oo OH HD HW FSF WY NY YF CO

 

 

e 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 17 of 51

78. That at all times mentioned herein, Defendants, and each of them, acted with
fraud, oppression, and/or malice toward Plaintiffs, exhibited an intention and willingness to
injure Plaintiffs and/or a conscious disregard for the rights and safety of the Plaintiffs, and each
Defendant, should be punished and made an example of by imposition of punitive or exemplary
damages in an amount in excess of $15,000.00.

79. Asa direct and proximate result of the Defendants’ negligence, the Plaintiffs and|
the putative Class Members seek, as a remedy all available relief, and equitable relief in the form
of the establishment of a court supervised program for medical psychological monitoring for all
Class Members at the expense of the Defendants.

80. The equitable remedy of medical monitoring is appropriate equitable relief for the
Defendants’ conduct since the prospective medical testing and evaluation would have been!
completely unnecessary but for the Defendants’ negligent and reckless conduct describe herein.

81. The equitable remedy of medical monitoring is appropriate since it is undisputed
in the medical community that there is significant clinical value for the Plaintiffs and the putative’
Class Members in the early detection and treatment of emotional distress.

82. That medical mental health monitoring is an appropriate remedy for the actions,
inactions, and negligence of Defendants pursuant to Sadler v. Pacificare of Nevada, 340 P.2d
264 (Nev. 2014).

83. That Plaintiffs have been required to retain the services of EGLET PRINCE to
prosecute this action and are entitled to attorneys’ fees and costs as provided by law.

HI
Mf

MH!

17

 
EGLET 33 PRINCE

Cas

bh WwW WN

So wo fe 4H DO Ww

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a7
28

 

be 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 18 of 51

V.
ALLEGATIONS RELATING TO INAPPLICABILITY OF PLCAA

84. A “bump stock” is not a “qualified product” within the meaning of the Protection
of Lawful Commerce in Arms Act (“PLCAA”), 15 U.S.C. § 7901, et. seg.. See 15 U.S.C. §
7903(4).

85. “Bump stocks” are firearms “accessories” that do not meet the definition of
“qualified products” under PLCAA.

86. Slide Fire’s website also explicitly refers to its bump stocks models as

“accessories,” stating:

RW Arms is a leading retailer in some of the most cutting-edge
technology in the firearms industry. Starting today, you can now
pick up remaining Slide Fire® stocks and accessories like
the SSAR-15®@ SBS, SSAK-47® XRS, SSAR-15®OGR and
more! They continue to bring the latest firearms accessories, as
well as the industries [sic.] leading products, right to your front
door.

/i/

///

Ii//

[//

///

Ii

Mf

/I/

HI/

/I//

18

 

 
EGLET 33 PRINCE

Cag

co OD wmO TDN AH Se OY OY eR

Nm NH Nw BR RD OO ORO
o ~~ DB Uw Sf We HY SK CO OO Pe JH DH OO SP WY Ye

 

Be 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 19 of 51

@ SiteFret-TreCficwtaume x + F
€ Co httor//slidefireccom x ©:

 

 

 

 

87. The“SSAR-15®  SBS,SSAK-47® XRS,SSAR-15®OGR” labeled as
“accessories” are all “bump stocks.”

88. Slide Fire knowingly violated state and federal law and its violation(s)
proximately caused Plaintiffs’ injuries in this case.

89. Upon information and belief, Slide Fire provided false information to the ATF in
its 2010 letter, in violation of 18 U.S.C. § 1001(a)(2), which criminalizes the making of false
statements or misrepresentations to the government.

90. Upon information and belief, Slide Fire asserted in the ATF Letter that bump
stock devices were intended to assist “persons whose hands have limited mobility,” and upon

information and belief, this statement is both false and misleading.

19

 

 
EGLET 34 PRINCE

Zi

Cask

oo Oo SI DR AW FB WY NY

NO NO NH NH NY HN YN KN Re Re Re Se Re Re Ree
PNRRR SBR SGe wa aeREBH eS

 

 

e 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 20 of 51

91. | Upon information and belief, Slide Fire’s marketing, advertising, and patents as
well as its founder Jeremiah Cottle’s statements all demonstrate that *bump stock” devices
were not actually intended for people whose hands had limited mobility or that these devices had|
that effect.

92. Slide Fire’s knowing violation of 18 U.S.C. § 1001(a)(2) was a direct and|
‘proximate cause of the harm for which Plaintiffs seek to remedy in this action, for multiple,
independent reasons, including:

(a) ATF would not have approved the “bump stock” for sale outside the stricture of
NFA and Gun Control Act restrictions had Slide Fire not purposefully
misrepresented the purposes for which Slide Fire actually intended to make, use
and sell the bump stock device—namely, to convert a semi-automatic weapon
into one with the capability of a fully automatic weapon.

(b) Upon information and belief, Slide Fire’s display of the “ATF Approved” legend|
on its homepage and its discussion of the ATF letter under the “Legality and|
Purchasing” section of its FAQ’s created the false and misleading impression that
the ATF letter was an official approval of the legality of the bump stock. Upon
information and belief, the misleading impression created throughout Slide Fire’s
website that ATF had reviewed all relevant information and issued a valid opinion|
declaring Slide Fire’s “bump stock’ to be “legal” enticed users like Paddock!
(who only used legally purchased firearms during the October 1, 2017 massacre’

in Las Vegas!) to purchase “bump stock” devices from Slide Fire.

 

'8 https://www.reviewjournal.com/crime/homicides/read-the-final-report-from-las-vegas-police-on-the-oct-1-
shooting/.

20

 
EGLET 39 PRINCE

Cay

o feo ND OH Pe WY NY

oO nwo NO HN NY ND NY NN NO KR KK KF RP HK FS |e RF ES
oN ODO WU BB WY NYO K& DOD OO FHT DB AH BP WY NY YF CO

LD.

 

se 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 21 of 51

93. | Upon information and belief, Slide Fire provided false information on its
application for a Federal Firearms License, in violation of 18 U.S.C. § 923(d)(1)(D), which|
governs issuance of Federal Firearms Licenses.

94. On or about January 5, 2016, Slide Fire obtained a Federal Firearms License that
bears the signature of its founder, Jeremiah Cottle.’

95. On the application for such a license, known as ATF Form 7, applicants must
“(describe the specific activity applicant is engaged in or intends to engage in, which requires al
Federal Firearms License.”

96. To obtain a Type 7 License, which Slide Fire did, Slide Fire had to certify that it
was applying as a “Manufacturer of Firearms Other than Destructive Devices.”

97. Sucha certification by Slide Fire was and must have been false.

98. The definition of “firearms” on ATF Form 7 (found in 18 U.S.C. § 921(a)(3))
refers solely to “firearms”; it does not include a “component part of a firearm”, which is the
classification that Slide Fire maintains that its “bump stock” devices meet by labeling “bump

99 66

stocks” “accessories”.

99. Slide Fire’s representation that it manufactures firearms is thus a false statement
of a material fact because it formed the basis for ATF’s issuance of a Federal Firearms License’
to Slide Fire as a “Manufacturer Of Firearms Other Than Destructive Devices.” (emphasis
added).

100. Although Defendants assert that Slide Fire was a “manufacturer” of firearms, on|

information and belief, it was third parties, namely, Colt’s Manufacturing LLC, Smith & Wesson

Corp., and Eagle Arms that manufactured the firearms which Slide Fire sold.

 

'? On February 23, 2018, Slide Fire filed a copy of its Federal Firearms License as Exhibit A to its Motion to
Dismiss. See Ex. A to Slide Fire’s Motion to Dismiss, ECF No. 8-2.

21

 

 
EGLET 3 PRINCE

Hy

Cas

Oo me IN WD AW FP W NH

NO NO NHN NHN HO NY NY YN NO YH —e RP FF Fee F EF S|
oOo KN ON A BR WO NO KF CO Oo ON DB A Ff WY NY FF O&O

 

 

e 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 22 of 51

101. Upon information and belief, Slide Fire’s business model and _ profitability
depended upon its ability to sell both firearms (which requires a Federal Firearms License) and|
firearms “accessories” like the “bump stocks.” In the absence of a Federal Firearms License,
Slide Fire would not have been in operation and would not have sold the “bump stock” to
Paddock.

102. Upon information and belief, Slide Fire knowingly violated 18 U.S.C. 1001, 18
U.S.C. § 923(d)(1)(D), Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), Nev. Rev. Stat. §
104.2314, and Nev. Rev. Stat. § 598.0915 which violations proximately caused Plaintiffs’ harm

103. Upon information and belief, Slide Fire’s knowing violations of 18 U.S.C. 1001,
18 U.S.C. § 923(d)(1)(D), Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), Nev. Rev. Stat.
§ 104.2314, and Nev. Rev. Stat. § 598.0915 all serve as predicate violations under PLCAA even
if “bump stocks” were “qualified products” because Slide Fire’s violation of both statutes was al
direct and proximate cause of Plaintiffs’ harm.

104. Defendants negligently entrusted the bump stocks used by the Las Vegas killer.

105. Asa direct and proximate result of the acts and/or omissions of the Defendants,
the Plaintiffs have suffered emotional distress.

106. As a direct and proximate result of all the foregoing and as a result of the acts
and/or omissions of Defendants, the Plaintiffs have sustained emotional damage wherein
Plaintiffs require medical mental health monitoring.

107. Asa direct and proximate result of all the foregoing and as a result of the acts
and/or omissions of Defendants, the Plaintiffs have sustained emotional damage in an amount to
be determined for the initial testing for emotional distress and ongoing treatment.

108. Asa direct and proximate result of the Defendants’ negligence the Plaintiffs and|

the putative Class Members seek, as a remedy all available relief, and equitable relief in the form

22

 
EGLET 33 PRINCE

Cake 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 23 of 51
1 of the establishment of a court supervised program for medical psychological monitoring for all
2 || Class Members at the expense of the Defendants.
3 109. The equitable remedy of medical monitoring is appropriate equitable relief for the
4 Defendants’ conduct since the prospective medical testing and evaluation would have been!
completely unnecessary but for the Defendants’ negligent and reckless conduct described herein.
7 110. The equitable remedy of medical monitoring is appropriate since it is undisputed
8 || in the medical/psychological community that there is significant clinical value for the Plaintiffs
9 |) and the putative Class Members in the early detection and treatment of emotional distress.
10 111. Medical mental health monitoring is an appropriate remedy pursuant to Sadler v.
. Pacificare of Nevada, 340 P.2d 264 (Nev. 2014).
13 112. As a direct and proximate result of all the foregoing and as a result of the acts
14 || and/or omissions of Defendants, the Plaintiffs have sustained damage in an amount in excess of
15 || Fifteen thousand Dollars ($15,000.00).
: 113. It has been necessary for Plaintiffs to retain the services of EGLET PRINCE and
. THE BRADY CENTER TO PREVENT GUN VIOLENCE to represent them and to bring this
19 || action, and Plaintiffs are entitled to recover attorneys’ fees and cost incurred herein.
20 VI.
21 CLASS ACTION ALLEGATIONS
22
3 114. Class Definition: Plaintiffs bring this class action on behalf of themselves and the
24 ||class defined as follows: All persons who, on October 1, 2017 (“Class Period”) attended the
25 ||Route 91 Harvest Festival and suffered emotional distress from being fired upon and/or
26 witnessing the carnage, and injuries to family members, friends, and fellow concert goers.
i. Excluded from the Class are those individuals sustaining only physical injuries, Defendants,
members of the immediate families of the individual Defendants, and their legal representatives,
23

 

 

 
EGLET 33F PRINCE

NO
NO

Ty

Cak

oO eo IN DH WO FP W YN =

yo NO | Fe Fe SEF OF S|! Rr OO ESllllUc eS|lhlUcr
eH 3D © fF NA Dn F&F WY NY | OC

No NO NO NY NWN WN
oo nN NHN Wn BP W

 

 

@ 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 24 of 51

parents, affiliates, heirs, successors or assigns and any entity in which Defendants have or had al
controlling interest, and any other person who engaged in the wrongful conduct alleged herein!
(the "Excluded Persons").

115. Numerosity: Upon information and belief, Plaintiffs allege that the total number
of Class Members is dispersed in as well as outside of the United States. Consequently, joinder}
of the individual Class Members would be impracticable. While the exact number of Class
Members is unknown to Plaintiffs at this time, and can only be ascertained through appropriate
discovery, Plaintiffs believe that there are thousands of members in the proposed Class such that}
the disposition of the individual claims of the respective Class Members through this Class
action will benefit both the parties and this Court, and will facilitate judicial economy.

116. Ascertainability: The Class is ascertainable because, on information and belief,
each Class member who attended the Route 91 music Festival is kept and stored in a detailed
electronic database and records. Upon information and belief, and at all times relevant hereto,
Festival attendees purchase tickets to the event, and were provided wristbands to allow for entry
into the venue. These wristbands were electronically registered to each concertgoer. In other
words, each concert attendee was required to register their respective wristbands so as to allow
entrance into the Route 91 music festival.

117. Typicality: Plaintiffs’ claims are typical of the claims of the members of the
Class. The claims of Plaintiffs’ and the members of the Class are based on the same legal
theories and arise from the same conduct. As such, the claims of Plaintiffs and the Class rise and|
fall together and are typical of one another.

118. Common Questions of Fact and Law Predominate: Judicial determination of the
common legal and factual issues essential to this case would be far more efficient and|

economical as a class action than in piecemeal individual determinations. There is no plain,

24

 
EGLET 33 PRINCE

cad

Oo co SJ DA WN FH WH NO —

NO NO wpe NHN NY YN ND NY NO KR | - & FF YF FSF FC EF eS
oOo ND KN AT BR WO HNO KH CO Oo mH N HD nH F&F WY VY FY OS

{Hh

 

se 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 25 of 51

speedy or adequate remedy other than by maintenance of this lawsuit as a class action because
individual actions for medical mental health monitoring are relatively small, making it
economically infeasible for Class Members to pursue remedies individually. The prosecution of
separate actions by individual Members of the Class, even if theoretically possible, would create
a risk of inconsistent or varying adjudications with respect to the individual Class Members
against Defendants and would establish incompatible standards of conduct for the Defendants.
There are numerous questions of law or fact common to all Class Members including, but not
limited to:
(a) Whether Defendants acted negligently when they designed, manufactured,
marketed, distributed and/or sold its bump stock products;
(b) Whether Defendants acted negligently, or with deliberate indifference, when they
sold, marketed, advertised, and/or otherwise promoted its bump stock products;
(c) Whether Defendants’ product circumvents federal and state laws including
background checks prohibiting certain individuals the ownership and use of fully
automatic firearms; and
(d) Whether Defendants acted in an intentional, willful or wanton manner justifying
an award of punitive damages.
These questions are susceptible to a common answer. These questions and others like them
predominate over individual issues. The same evidence needed to prove Plaintiffs’ individual
claims will be used to prove the claims of all Class Members.
119. Adequacy of Representation: Plaintiffs are adequate representatives of the Class
because their interests do not conflict with the interests of the members of the Class. Plaintiffs
will fairly, adequately, and vigorously represent and protect the interests of the members of the

Class and have no interests antagonistic to the members of the Class. Plaintiffs have retained)

25

 

 
EGLET 33 PRINCE

Zi

Cak

o0o Oo NN UU BP WY NY Ke

NO NO NO NBO WN YN NY NN NO KH KK § FF KF HF KF EF Ee
oo SN DN OH BR WD NY KF OD Oo me HN DH ON FP WD NY YH CS

e 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 26 of 51

counsel who are competent and experienced in the prosecution of complex consumer class action
litigation. Plaintiffs’ attorneys have the resources, expertise and experience to prosecute this
action, and do not have knowledge of any conflicts among the members of Plaintiffs’ Class, or
any conflicts between the Class and Plaintiffs’ attorneys. Plaintiffs have no interests adverse to
the interests of other Members of the Class and will fairly and adequately protect the interests of
the Class. Plaintiffs have retained counsel experienced and competent in the prosecution of class
actions and complex litigation.

120. Superiority: The Class action is superior to other available methods for the fair
and efficient adjudication of this controversy because: (a) the prosecution of a multitude of
separate actions would be inefficient and wasteful of judicial resources; (b) the members of the
class may be scattered throughout the United States and are not likely to be able to vindicate and
enforce their rights unless this actions is maintained as a class action; (c) the issues raised can be
more fairly and efficiently resolved in the context of a single action rather than piece-meal
litigation in the context of separate actions; (d) the resolution of litigation in a single forum will
avoid the danger and resultant confusion of possible inconsistent determinations; (e) the
prosecution of separate actions would create the risk of inconsistent or varying adjudications
with respect to individuals pursuing claims against Defendants, which would establish|
incompatible standards of conducts for Defendants; (f) Defendants have acted and will act on!
grounds applicable to all Class Members; (g) Individual Class Members’ medical mental health|
monitoring claims are relatively small and the expense and burden of individual litigation makes
it impossible for Class Members individually to redress the wrongs done to them; and (h)
questions of law and/or fact common to members of the Class, especially on issues of liability,
predominate over any question, such as that of individuals damages that will affect individual

Class Members.

26

 

 

 
EGLET 33 PRINCE

Dy

Cais

Oo feo NI DH WH FP WD YN

NO wo NO NHN NH NHN YN YN NO KH —& Ke YF KF KF PF EF eS eS
o SY ONO MW BW NYO K& DOD Oo HAND NH A FPF WY NY KF O&O

 

 

@ 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 27 of 51

VIL.
CLAIMS FOR RELIEF
FIRST CLAIM FOR RELIEF

Negligence
Against all Defendants

121. Plaintiffs hereby incorporate by reference all of the allegations set forth above as
though fully set forth hereafter.

122. Defendants owed Plaintiffs a duty of care to reasonably market, advertise,
distribute and/or promote its bump stock products to prevent or minimize the risk of foreseeable
injury to others.

123. Defendants breached their duty of care by:

(a) Failing to adequately and properly market, sell, advertise, and/or promote the
bump stock as a device to help individuals with limited mobility to shoot certain
firearms; or

(b) Negligently marketing, advertising, selling, and/or promoting the bump stock as
an inexpensive device to circumvent federal law in obtaining fully automatic
weapons;

124. As a direct and proximate result of the acts and/or omissions of the Defendants,
the Plaintiffs have suffered emotional distress.

125. Asa direct and proximate result of all the foregoing and as a result of the acts
and/or omissions of Defendants, the Plaintiffs have sustained emotional damage wherein
Plaintiffs require medical mental health monitoring.

126. As a direct and proximate result of all the foregoing and as a result of the acts
and/or omissions of Defendants, the Plaintiffs have sustained emotional damage in an amount to

be determined for the initial testing for emotional distress and ongoing treatment.

27

 
EGLET 33 PRINCE

Ty

Cak

oO Oo IN DN WO FP Ww NO =

NO NO DH NH ND NY NY NY NO KH KH KF FEF KF Fe FP EF EF Ee
oOo SD DO MN BR WY NY KF Oo Oo wO NHN DH AW PW NY KF

 

 

@ 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 28 of 51

127. Asa direct and proximate result of the Defendants’ negligence the Plaintiffs and
the putative Class Members seek, as a remedy all available relief, and equitable relief in the form|
of the establishment of a court supervised program for medical psychological monitoring for all
Class Members at the expense of the Defendants.

128. The equitable remedy of medical monitoring is appropriate equitable relief for the
Defendants’ conduct since the prospective medical testing and evaluation would have been!
completely unnecessary but for the Defendants’ negligent and reckless conduct describe herein.

129. The equitable remedy of medical monitoring is appropriate since it is undisputed
in the medical/psychological community that there is significant clinical value for the Plaintiffs
and the putative Class Members in the early detection and treatment of emotional distress.

130. Medical mental health monitoring is an appropriate remedy pursuant to Sadler v.
Pacificare of Nevada, 340 P.2d 264 (Nev. 2014).

131. As a direct and proximate result of all the foregoing and as a result: of the acts
and/or omissions of Defendants, the Plaintiffs have sustained damage in an amount in excess of
Fifteen thousand Dollars ($15,000.00).

132. It has been necessary for Plaintiffs to retain the services of EGLET PRINCE to
represent them and to bring this action, and Plaintiffs are entitled to recover attorneys’ fees and

cost incurred herein.

SECOND CLAIM FOR RELIEF

Negligence Per Se
Negligence Per Se Pursuant to Nev. Rev. Stat. § 104.2314 and Nev. Rev. Stat. § 598.0915
Against all Defendants

133. That Plaintiffs incorporate by this reference each and every allegation previously
made in this Complaint, as if fully set forth herein.

134, Pursuant to Nev. Rev. Stat. § 104.2314, a warranty of merchantability is implied

28

 
EGLET 33 PRINCE

Dy

Cais

oo ea SN DO UH FSF WY NY

DO NO NO NH NY NY NY NY NO HY KH KR YF KF YF KF EF ES Se
oN ON Nh BW NYO KH DOD OHO eH HD HH FF WY NY KF OC

 

 

@ 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 29 of 51

in the sale of goods where the seller is a merchant with respect to goods of that kind. To be
merchantable, goods must “(c) [Be] fit for the ordinary purposes for which such goods are used.”
Nev. Rev. Stat. § 102.2314(2). By offering for sale and selling its bump stocks in Nevada, Slide
Fire implied warranted that the bump stocks were merchantable.

135. Defendants’ bump stock device is not merchantable. Defendants’ sale of the
bump stock violates Nev. Rev. Stat. § 104.2314 because the bump stock is not fit for the
ordinary purposes for which it is used.

136. The bump stock converts otherwise legal firearms into deadly weapons that are’
capable of firing at rates that approximate fully automatic machineguns, without complying with|
the restrictions and regulations of the National Firearms Act. Slide Fire’s bump stock is not
merchantable because, as a firearms accessory with no utility other than to convert a firearm into
a deadly machine gun, it is not suitable for buying and selling among the general public. The
bump stock is not fit for any “ordinary purpose,” because no product can be “fit” for the purpose
of facilitating mass killing and/or enabling persons to evade federal law — the National Firearms
Act.

137. Plaintiffs belong to the class of persons whom Nev. Rev. Stat. § 104.2314 is
designed to protect.

138. As a direct and proximate result of Defendants’ violation of Nev. Rev. Stat. §
104.2314, Plaintiffs have suffered emotional distress.

139. Asadirect and proximate result of all the foregoing and as a result of Defendants’
violation of Nev. Rev. Stat. § 104.2314, Plaintiffs have sustained emotional damage wherein
Plaintiffs require medical mental health monitoring.

140. Asa direct and proximate result of all the foregoing and as a result of Defendants’

violation of Nev. Rev. Stat. § 104.2314, Plaintiffs have sustained emotional damage in an

29

 
EGLET 33 PRINCE

Ty

Cak

oO fe NN NWN OH FP WD NY

NO wpo NO NO NO NB NY YN NO KH KF KR | FF YF YF FF KF eS
Co KN ODO UA BP WHO NO §K§ CO OO DOH nH HD NH FP W NY YH OS

 

 

e 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 30 of 51

amount to be determined for the initial testing for emotional distress and ongoing treatment.

141. Asa direct and proximate result of the Defendants’ violation of Nev. Rev. Stat. §
104.2314 the Plaintiffs and the putative Class Members seek, as a remedy all available relief, and|
equitable relief in the form of the establishment of a court supervised program for medical
psychological monitoring for all Class Members at the expense of the Defendants.

142. Defendants knew and/or should have known that the bump stock device
converted legal firearms into weapons with machinegun rate-of-fire capabilities.

143. Defendants knew and/or should have known that by marketing, promoting,
distributing, selling and/or advertising this dangerous and deadly product to the general public,
Defendants violated Nev. Rev. Stat. § 104.2314 because their product was not fit for its the
unregulated and unlimited use by the general public.

144. Pursuant to Nev. Rev. Stat. §598.0915(5), a defendant engages in a deceptive
trade practice if it “[k} knowingly makes a false representation as to the characteristics,
ingredients, uses, benefits, alterations or entities of goods or services for sale or lease or a false
representation as to the sponsorship, approval, status, affiliation or connection of a person]
therewith.

145. By creating the false and misleading impression that the bump stock device could
be used by members of the public for a lawful, safe purpose in marketing and selling its bump
stock device, Slide Fire has knowingly violated Nev. Rev. Stat. §598.0915(5).

146. By displaying the “ATF Approved” legend on its homepage and discussing the
ATF letter under the “Legality and Purchasing” section of its FAQ’ s, Slide Fire also knowingly
created the false and misleading impression that the ATF letter was an official approval of the

legality of the bump stock in violation of Nev. Rev. Stat. §598.0915(5).

30

 
EGLET 33 PRINCE

Oo Oo TI ND vn SF WwW NY

mW NO HNO NY NY NY YN YN HF KF KF HF KF KF OES EF ES
SAXYRBR BH eS Cweri_anwskso nes

$e 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 31 of 51

 

147. Plaintiffs belong to the class of persons whom Nev. Rev. Stat. § 598.0915(5) is
designed to protect.

148. That at all times mentioned herein, Defendants, and each of them, acted with
fraud, oppression, and/or malice toward Plaintiffs, exhibited an intention and willingness to
injure Plaintiffs and/or a conscious disregard for the rights and safety of the Plaintiffs, and each]
Defendant, should be punished and made an example of by imposition of treble damages in an]
amount in excess of $15,000.00. Plaintiffs are entitled to attorney’s fees because this is an]
exceptional case pursuant to Section 1117 of the Lanham Act.

149. The equitable remedy of medical monitoring is appropriate equitable relief for the
Defendants’ conduct since the prospective medical testing and evaluation would have been!
completely unnecessary but for the Defendants’ negligent and reckless conduct describe herein.

150. The equitable remedy of medical monitoring is appropriate since it is undisputed
in the medical/psychological community that there is significant clinical value for the Plaintiffs
and the putative Class Members in the early detection and treatment of emotional distress.

151. Medical mental health monitoring is an appropriate remedy pursuant to Sadler v.
Pacificare of Nevada, 340 P.2d 264 (Nev. 2014).

152. As a direct and proximate result of all the foregoing and as a result of the acts
and/or omissions of Defendants, the Plaintiffs have sustained damage in an amount in excess off
Fifteen thousand Dollars ($15,000.00).

153. It has been necessary for Plaintiffs to retain the services of EGLET PRINCE to
represent them and to bring this action, and Plaintiffs are entitled to recover attorneys’ fees and
cost incurred herein.

UI

Mf

31

 

 
EGLET 33 PRINCE

Caky

Oo eo NIN DBD On FP WY NY

NO NO NO HN HN HD NY WN NO KH KH KR FP RFP FP FSF PF hl eS
oN ON OA BR WO NYO KK CO ODO ON DBD nH fF WD NY YF OS

 

Zi

 

e 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 32 of 51

THIRD CLAIM FOR RELIEF

Negligent Infliction of Emotional Distress (Bystander)
Against all Defendants

154. That Plaintiffs incorporate by this reference each and every allegation previously
made in this Complaint, as if fully set forth herein.

155. Defendants owed Plaintiffs a duty of care to reasonably market, sell, advertise,
distribute and/or promote its bump stock products to prevent or minimize the risk of foreseeable
injury to others. |

156. Defendants breached their duty of care by:

(a) Failing to adequately and properly market, sell, advertise, and/or promote the
bump stock as a device to help individuals with limited mobility to shoot certain firearms; or

(b) Negligently marketing, advertising, selling, and/or promoting the bump stock as
an inexpensive device to circumvent federal law in obtaining fully automatic weapons;

157. That each Plaintiff and all of those similarly situated were concert attendees of the’
Route 91 music festival.

158. That each Plaintiff and all of those similarly situated witnessed the carnage and
death of loved ones, family members, friends and fellow concertgoers, and suffered a shock
resulting from the sensory and observance of the carnage.

159. That each Plaintiff and all of those similarly situated witnessed the injuries off
loved ones, family members, friends and fellow concertgoers, and suffered a shock resulting
from the sensory and observance of the carnage.

160. That the acts and/or omissions of the Defendants as described herein, constitute’
negligent infliction of emotional distress and the Plaintiffs and those similarly situated have
suffered emotional distress as a direct and proximate result of the actions described hereinabove.

161. That it was reasonably foreseeable to the Defendants under the facts and
32

 
EGLET %3F PRINCE

Dy

Cais

o Oo SN DH WW FP WY NY

NO NO NO HO NH NY YN NN NO KH KR KY FF FPF HF FF EF ES
oOo NI ON TO BP WO NYO YK OD OBO CO NN HD WH FP WY NY FF O&O

 

 

e 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 33 of 51

circumstances of this case, that Slide Fire’s bump stock patented technology would be used to
convert a semi-automatic firearm to one capable of firing continuously and without interruption
and to be used as a weapon to fire upon innocent civilians.

162. That as a result of the negligent infliction of emotional distress identified
hereinabove, Plaintiffs and those similarly situated have been directly and proximately damaged.

163. As a direct and proximate result of all the foregoing and as a result of the acts
and/or omissions of Defendants, the Plaintiffs have sustained damage in an amount to be
determined for the initial testing of emotional distress and ongoing treatment.

164. Asa direct and proximate result of the Defendants’ negligence the Plaintiffs and
the putative Class Members seek, as a remedy all available relief, and equitable relief in the form
of the establishment of a court supervised program for medical psychological monitoring for all
Class Members at the expense of the Defendants.

165. The equitable remedy of medical monitoring is appropriate equitable relief for the
Defendants’ conduct since the prospective medical testing and evaluation would have been
completely unnecessary but for the Defendants’ negligent and reckless conduct describe herein.

166. The equitable remedy of medical monitoring is appropriate since it is undisputed
in the medical/psychological community that there is significant clinical value for the Plaintiffs
and the putative Class Members in the early detection and treatment of emotional distress.

167. Medical mental health monitoring is an appropriate remedy for the actions,
inactions, and negligence of Defendants under Sadler v. Pacificare of Nevada, 340 P.2d 264
(Nev. 2014).

168. That the aforementioned acts were conducted in a wanton, willful, malicious
manner, with conscious disregard for Plaintiffs’ rights and the rights of those similarly situated.

The acts of Defendants and each of them should be assessed punitive or exemplary damages.

33

 
EGLET 33 PRINCE

Ai

Cas

oo fo NN WBN WO FP WD NK

NO NO NY DN YN NY NY NN N YH KR FP FP FS FSF FF EF SE SE
on TN ON BP WO NY KH DOD OO OND HH FSF WD NY | OS

 

 

@ 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 34 of 51

169. That Plaintiffs and those similarly situated have been forced to retain the services
of an attorney and to represent them in this action, and as such are entitled to reasonable

attorneys fees and litigation costs.

FOURTH CLAIM FOR RELIEF

Negligent Infliction of Emotional Distress (Direct)
Against all Defendants

170. That Plaintiffs incorporate by this reference each and every allegation previously,
made in this Complaint, as if fully set forth herein.

171. Defendants owed Plaintiffs a duty of care to reasonably market, sell, advertise,
distribute and/or promote its bump stock products to prevent or minimize the risk of foreseeable
injury to others.

172. Defendants breached their duty of care by:

a. Failing to adequately and properly market, sell, advertise, and/or promote the
bump stock as a device to help individuals with limited mobility to shoot certain firearms; or

b. Negligently marketing, advertising, selling and/or promoting the bump stock as
an inexpensive device to circumvent federal law in obtaining fully automatic weapons;

173. That each Plaintiff and all of those similarly situated were concert attendees of the!
Route 91 music festival.

174. That each Plaintiff and all of those similarly situated suffered severe emotional
distress as multiple bullets per minute were fired down upon them and the crowd of other concert
attendees.

175. That the acts and/or omissions of the Defendants as described herein, constitute
negligent infliction of emotional distress and the Plaintiffs and those similarly situated have

suffered emotional distress as a direct and proximate result of the actions described hereinabove.

34

 
Co Oo YN DN A FF WY YN

why
EGLET 4 PRINCE
PNRRPRRRBBRXNXRB Fer ABREBAHAS

Zi

He 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 35 of 51

176. That it was reasonably foreseeable to the Defendants under the facts and
circumstances of this case, that Slide Fire’s bump stock patented technology would be used to
convert a semi-automatic firearm to one capable of firing continuously and without interruption|
and to be used as a weapon to fire upon innocent civilians.

177. That as a result of the negligent infliction of emotional distress identified
hereinabove, Plaintiffs and those similarly situated have been directly and proximately damaged.

178. Asa direct and proximate result of all the foregoing and as a result of the acts
and/or omissions of Defendants, the Plaintiffs have sustained damage in an amount to be
determined for the initial testing of emotional distress and ongoing treatment.

179. Asa direct and proximate result of the Defendants’ negligence the Plaintiffs and
the putative Class Members seek, as a remedy all available relief, and equitable relief in the form
of the establishment of a court supervised program for medical psychological monitoring for all
Class Members at the expense of the Defendants.

180. The equitable remedy of medical monitoring is appropriate equitable relief for the
Defendants’ conduct since the prospective medical testing and evaluation would have been|
completely unnecessary but for the Defendants’ negligent and reckless conduct describe herein.

181. The equitable remedy of medical monitoring is appropriate since it is undisputed
in the medical/psychological community that there is significant clinical value for the Plaintiffs
and the putative Class Members in the early detection and treatment of emotional distress.

182. Medical mental health monitoring is an appropriate remedy for the actions,
inactions, and negligence of Defendants under Sadler v. Pacificare of Nevada, 340 P.2d 264
(Nev. 2014).

183. That the aforementioned acts were conducted in a wanton, willful, malicious|

manner, with conscious disregard for Plaintiffs’ rights and the rights of those similarly situated.

35

 

 

 
EGLET 338 PRINCE

Cas

o fo NY DB A FP WD NO

ww wo bw NH HN NY NY NY NO KH KR KF YF KF FF KF KF KF eS
Co nN KN UN BW NY KF OO Ow NY DN HN Fe WD NY FF

Dy.

 

se 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 36 of 51

184. The acts of Defendants and each of them should be assessed punitive or
exemplary damages.

185. That Plaintiffs and those similarly situated have been forced to retain the services
of EGLET PRINCE and THE BRADY CENTER TO PREVENT GUN VIOLENCE and to
represent them in this action, and as such are entitled to reasonable attorneys fees and litigation
costs.

FIFTH CLAIM FOR RELIEF

Negligent Entrustment Of A Dangerous Instrument
Against All Defendants

186. That Plaintiffs incorporate by this reference each and every allegation previously
made in this Complaint, as if fully set forth herein.

187. The “bump stock” is a dangerous instrument. It serves no lawful, legitimate
interest in the hands of the general public. Michael Bouchard, former Assistant Director of the
Bureau of Alcohol, Tobacco Firearms and Explosives has said, “[a ‘bump stock’] serves no
purpose for anything[.] Not for sporting, not for target practice, not for hunting.””°

188. Slide Fire recognized that bump stocks have no lawful, legitimate purpose for
able-bodied people when it emphasized its supposed utility to those with limited mobility in their
hands.

189. Ifamember of the public purchased a “bump stock,” that inherently indicated that
the purchaser intended to use the “bump stock” in a violent crime like the Las Vegas shooting.

190. Defendants knowingly supplied or negligently entrusted a dangerous instrument,

namely, the bump stock, to purchasers such as Paddock, whose possession of the bump stock

created an unreasonable risk of harm to the public, and those who would supply such people

 

?° Washington Post article dated October 5, 2017, “NRA Support for Restricting ‘Bump Stocks’ Reflects Impact of
Las Vegas Massacre.”

36

 

 
EGLET 34 PRINCE

Ca

Oo Oo IN DH OT FF WY NY

wo wo WN NH YN NY NV NY NO HH KH KR FP KF KF FF Pl
oD KN AN BW NO KF OO eH NIN HH FP WY NY YF O&O

$e 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 37 of 51

with bump stocks.
191. Paddock ultimately used that instrument in a foreseeable, dangerous way that!

harmed Plaintiffs.

192. As a direct and proximate result of all the foregoing and as a result of the acts
and/or omissions of Defendants, the Plaintiffs have sustained damage in an amount to be
determined for the initial testing of emotional distress and ongoing treatment.

193. Asa direct and proximate result of the Defendants’ negligence the Plaintiffs and
the putative Class Members seek, as a remedy all available relief, and equitable relief in the form
of the establishment of a court supervised program for medical psychological monitoring for all
Class Members at the expense of the Defendants.

194. The equitable remedy of medical monitoring is appropriate equitable relief for the
Defendants’ conduct since the prospective medical testing and evaluation would have been
completely unnecessary but for the Defendants’ negligent and reckless conduct describe herein.

195. The equitable remedy of medical monitoring is appropriate since it is undisputed
in the medical/psychological community that there is significant clinical value for the Plaintiffs
and the putative Class Members in the early detection and treatment of emotional distress.

196. Medical mental health monitoring is an appropriate remedy for the actions,
inactions, and negligence of Defendants under Sadler v. Pacificare of Nevada, 340 P.2d 264
(Nev. 2014).

197. That the aforementioned acts were conducted in a wanton, willful, malicious
manner, with conscious disregard for Plaintiffs’ rights and the rights of those similarly situated.

198. The acts of Defendants and each of them should be assessed punitive or

exemplary damages.

37

 

 

 
EGLET 33 PRINCE

Py

Cais

Co fo KN DO OH SF WY NH

bho NO NO NO NHN KN DN wR me ee

 

 

@ 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 38 of 51

199. That Plaintiffs and those similarly situated have been forced to retain the services
of EGLET PRINCE and THE BRADY CENTER TO PREVENT GUN VIOLENCE and to
represent them in this action, and as such are entitled to reasonable attorneys fees and litigation
costs.

SIXTH CLAIM FOR RELIEF

Negligent Products Liability—Unreasonably Dangerous Product
Against all Defendants

200. That Plaintiffs incorporate by this reference each and every allegation previously
made in this Complaint, as if fully set forth herein.

201. That Defendants, and each of them, owed a duty to Plaintiffs to exercise
reasonable care in the manufacture and/or design and/or sale of bump stocks to ensure that it was
safe for its intended and reasonably foreseeable use.

202. That the Defendants, and each of them, negligently manufactured, and/or
designed, and/or sold, and/or packaged, and/or distributed the subject bump stocks such that they,
were dangerous and unsafe for their intended use and/or reasonably foreseeable use.

203. That the Defendants’ product failed to perform in a manner reasonably to be
expected in light of its nature and intended function and was more dangerous than would be
contemplated by the ordinary consumer and/or ordinary user and/or member of the public having
the ordinary knowledge available in the community.

204. That Defendants, and each of them, failed to exercise the amount of care in the
design and/or manufacture and/or distribution and/or sale of the bump stock, that a reasonably
careful manufacturer and/or designer and/or seller would have used in similar circumstances to
avoid exposing consumers and/or users to a foreseeable risk of harm.

205. Asa direct and proximate result of all the foregoing and as a result of the acts

and/or omissions of Defendants, the Plaintiffs have sustained damage in an amount to be

38

 
EGLET 3 PRINCE

Cal

laal

oO Oo IN DN A HR WY NY

Do wo NO NO NY NY NY WN NO KH KF FF |e Ke RP RP EF ES
oOo SN KN A BP WD NY K§ DOD Oo Oo NN HD OH FP WY NY KF O&O

 

 

@ 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 39 of 51

determined for the initial testing of emotional distress and ongoing treatment.

206. Asa direct and proximate result of the Defendants’ negligence, the Plaintiffs and|
the putative Class Members seek, as a remedy all available relief, and equitable relief in the form
of the establishment of a court supervised program for medical psychological monitoring for all
Class Members at the expense of the Defendants.

207. The equitable remedy of medical monitoring is appropriate equitable relief for the
Defendants’ conduct since the prospective medical testing and evaluation would have been
completely unnecessary but for the Defendants’ negligent and reckless conduct describe herein.

208. The equitable remedy of medical monitoring is appropriate since it is undisputed)
in the medical/psychological community that there is significant clinical value for the Plaintiffs
and the putative Class Members in the early detection and treatment of emotional distress.

209. Medical mental health monitoring is an appropriate remedy for the actions,
inactions, and negligence of Defendants under Sadler v. Pacificare of Nevada, 340 P.2d 264
(Nev. 2014).

210. That as a direct and proximate cause of Defendants negligence, Plaintiffs now
suffered, and will continue to suffer, severe emotional distress, which are damages recoverable
by Plaintiff, an amount in excess of Fifteen thousand Dollars ($15,000.00).

211. That the aforementioned acts were conducted in a wanton, willful, malicious
manner, with conscious disregard for Plaintiffs’ rights and the rights of those similarly situated.
The acts of Defendants and each of them should be assessed punitive or exemplary damages.

212. It has been necessary for Plaintiffs to retain the services of EGLET PRINCE to
represent them and to bring this action, and Plaintiffs are entitled to recover attorney’s fees and

costs incurred herein.

Hf

39

 
oo fe SN HN UH BP WY NH

vay
EGLET 33 PRINCE
PN RRR BB NRBB Ce RAARBNHAS

Ti

He 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 40 of 51

SEVENTH CLAIM FOR RELIEF
Strict Products Liability — Defective Product
Against all Defendants

213. That Plaintiffs incorporate by this reference each and every allegation previously
made in this Complaint, as if fully set forth herein.
214. Defendants placed upon the market the bump stocks which are defective and an

unreasonably dangerous product.

215. Plaintiffs’ injuries were caused by the defect in Defendants’ product.

216. The defect existed when the product left the hands of the Defendants.

217. But for the defect, Plaintiffs would not have suffered damages.

218. Defendants knew and/or should have know that by marketing, promoting,

distributing, selling and/or advertising its defective product as one to circumvent federal law, it
was foreseeable to Defendants that the individuals would use such a device not for its intended
purpose.

219. As a direct and proximate result of all the foregoing and as a result of the acts
and/or omissions of Defendants, the Plaintiffs have sustained damage in an amount to be
determined for the initial testing of emotional distress and ongoing treatment.

220. As a direct and proximate result, Plaintiffs and the putative Class Members seek,
as a remedy all available relief, and equitable relief in the form of the establishment of a court
supervised program for medical psychological monitoring for all Class Members at the expense
of the Defendants.

221. The equitable remedy of medical monitoring is appropriate equitable relief for the
Defendants’ conduct since the prospective medical testing and evaluation would have been
completely unnecessary but for the Defendants’ defective product described herein.

222. The equitable remedy of medical monitoring is appropriate since it is undisputed)

40

 

 

 
EGLET 33 PRINCE

N
—_

Cak

Oo fe HN NH AW FP WY NY

Beet
oc Oo fe SN DH AH FR WY NY | O&O

Ny NY WY NY NY NY N
oO aI NH A FH WO NWN

 

 

e 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 41 of 51

in the medical/psychological community that there is significant clinical value for the Plaintiffs
and the putative Class Members in the early detection and treatment of emotional distress.

223. Medical mental health monitoring is an appropriate remedy for the actions,
inactions, and negligence of Defendants under Sadler v. Pacificare of Nevada, 340 P.2d 264
(Nev. 2014).

224. As a direct and proximate result of all the foregoing and as a result of the acts
and/or omissions of Defendants, the Plaintiffs have sustained damage in an amount in excess of|
Fifteen thousand Dollars ($15,000.00).

225. It has been necessary for Plaintiffs to retain the services of EGLET PRINCE to!
represent them and to bring this action, and Plaintiffs are entitled to recover attorney’s fees and|
costs incurred herein.

EIGHTH CLAIM FOR RELIEF

Public Nuisance
Against all Defendants

226. That Plaintiffs incorporate by this reference each and every allegation previously
made in this Complaint, as if fully set forth herein.

227. Nevada law provides that a public nuisance is “[e]very act unlawfully done and
every omission to perform a duty, which act or omission:

(a) Annoys, injures or endangers the safety, health, comfort or repose of any
considerable number of persons;

(b) Offends public decency;

(c) Unlawfully interferes with, befouls, obstructs or tends to obstruct, or renders
dangerous for passage, a lake, navigable river, bay, stream, canal, ditch, millrace|
or basin, or a public park, square, street, alley, bridge, causeway or highway; or

(d) In any way renders a considerable number of persons insecure in life or the use off

41

 
EGLET 3 PRINCE

Cal

0 Oo NI DH A FP WH NY

NO NO NO NO NHN NY NY NN NO MK YH HY FP KP KF KF KE PE eS
oo nN ON NH BR DH NY KF& CO CO HNN HN WH FP WY NY YK S&S

 

Dy.

se 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 42 of 51

property.”

228. By negligently, recklessly, anor intentionally manufacturing, marketing, or
selling products or defective products that enable rapid fire akin to a machine gun in a manner
that ensures a steady flow of dangerous products in large quantities to persons with criminal
purposes, Defendants have negligently and/or knowingly violated Nevada law thereby
participating in creating and maintaining an unreasonable interference with the rights held in|
common by the general public, constituting a public nuisance under Nevada law. Without
limitation, the acts and omissions of the Defendants as alleged herein caused, created, and
maintains substantial and unreasonable interference with the public’s health, safety,
convenience, comfort, peace, and use of public property and/or private property.

229. The acts and omissions of Defendants as alleged herein substantially and
unreasonably interfere with the public’s use of public facilities, including the use of public
highways and walkways. Public highways and walkways are substantially and unreasonably
unsafe because of the presence of materials illegally sold and negligently supplied by
Defendants. Defendants’ acts and omissions as alleged herein substantially and unreasonably (a)
increase the number of criminal attacks in and on public facilities, including on public highways
and walkways, and (b) increase the degree to which unlawful possessors in and on public
facilities, including on highways and walkways, are illegally armed with weapons.

230. Defendants’ actions in negligently, recklessly, and/or intentionally providing
ammunition to supply persons with criminal purposes constitute an ongoing and substantial
threat to public safety and welfare because such materials are used in crimes where they continue
to cause harm to innocent victims such as the plaintiffs.

231. Numerous members of the public are killed, injured, or involved in criminal acts

each year as a result of materials negligently and intentionally sold and entrusted by the

42

 

 
EGLET 3 PRINCE

Ca

oOo Oo NY HN A BP W NHN

DO HO NH NO NO YN NHN NY NO KF | SY HY YF | FF FE S|
oN DO A BP WO NY KF CO OBO FQ DHA BP WO NY KF CO

 

Ke 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 43 of 51

Defendants. Defendants’ acts and omissions as alleged herein cause a substantial and
unreasonable increase in the number of members of the general public who are killed and
injured.

232. Defendants’ acts and omissions as alleged herein cause substantial and
unreasonable interferences with the public’s health, safety, convenience, comfort, and peace in|
numerous other ways, including: (a) increasing the number of unlawful possessors of weapons
who commit violent crimes against innocent members of the general public; (b) increasing the |
number and severity of property crimes committed by those in possession of crime guns against
innocent members of the general public; (c) increasing the number and severity of incidents in|
which those in possession of crime guns disturb the peace by being disorderly; and (d) increasing
the amount of society’s resources that are diverted toward dealing with the problems associated
with the possession of ammunition and other dangerous products negligently and intentionally
sold by the defendant sellers.

233. The Defendants know or have reason to know that the acts and omissions alleged
herein caused substantial and unreasonable interferences with the public’s health, safety,
convenience, comfort, peace, and use of public facilities. The Defendants’ acts and omissions as
alleged herein were undertaken with negligent and/or intentional disregard of the rights of the
general public. Defendants knew that they could have taken precautions that would have
eliminated or minimized the injuries to the general public but they chose not to take those
precautions in order to maximize their revenues and profits.

234. The Defendants’ interference with the public’s health, safety, convenience,
comfort, peace, and use of public facilities is unreasonable, unlawful, substantial, significant,
continuing, and long-lasting. This interference is not insubstantial or fleeting, and involves

deaths and serious injuries suffered by many people and a severe disruption of public peace,

43

 

 
EGLET 33 PRINCE

Zi

Cak

o Oo IN DBD WO FP WY YY

NO NO NO NO NO KN NO RR RR

 

 

@ 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 44 of 51

order, and safety.

235. The Defendants’ negligence and unlawful conduct is a cause of the public
nuisance.
236. As a direct and proximate result of all the foregoing and as a result of the acts

and/or omissions of Defendants, the Plaintiffs have sustained damage in an amount in excess of
Fifteen thousand Dollars ($15,000.00).

237. That at all times mentioned herein, Defendants, and each of them, acted with|
fraud, oppression, and/or malice toward Plaintiffs, exhibited an intention and willingness to
injure Plaintiffs and/or a conscious disregard for the rights and safety of the Plaintiffs, and each
Defendant, should be punished and made an example of by imposition of punitive or exemplary
damages in an amount in excess of $15,000.00.

238. It has been necessary for Plaintiffs to retain the services of EGLET PRINCE to
represent them and to bring this action, and Plaintiffs are entitled to recover attorney’s fees and
costs incurred herein.

NINTH CLAIM FOR RELIEF
Private Nuisance
Against all Defendants

239. That Plaintiffs incorporate by this reference each and every allegation previously
made in this Complaint, as if fully set forth herein.

240. Nevada law provides that “[e]xcept as otherwise provided in this section:

(a) Anything which is injurious to health, or indecent and offensive to the senses, or
an obstruction to the free use of property, so as to interfere with the comfortable
enjoyment of life or property . . . is a nuisance, and the subject of an action. The
action may be brought by any person whose property is injuriously affected, or

whose personal enjoyment is lessened by the nuisance, and by the judgment the

44

 
EGLET §j8 PRINCE

Cag

ZI

oo feo IN DN OH Be WY NY kK

NO NO NO NH WH NY HB NH NO = HK KF | —&— PF Se S|
“oN NN ON BR WOW NY KH OS O FN KH HH FF WY NY FS OC

 

 

@ 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 45 of 51

nuisance may be enjoined or abated, as well as damages recovered.”

241. By negligently, recklessly, and/or intentionally manufacturing, marketing, or|
selling products or defective products that enable rapid fire akin to a “machinegun” in a manner}
that ensures a steady flow of dangerous products in large quantities to persons with criminal
purposes, Defendants have negligently and/or knowingly violated Nevada law, thereby creating’
and maintaining a substantial and unreasonable interference with Plaintiffs’ comfortable
enjoyment of life or property, constituting a private nuisance under Nevada law. Without
limitation, the acts and omissions of the Defendants as alleged herein caused, created, and
maintained substantial and unreasonable interference with the Plaintiffs’ life, health, safety,
convenience, comfort, peace, and use of property.

242. Defendants’ actions in negligently, recklessly, and/or intentionally providing
“bump stocks” to supply persons with criminal purposes constitute an ongoing and substantial
threat to the Plaintiffs’ safety and welfare because such materials are used in crimes where they
continue to cause harm to innocent victims.

243. Defendants’ acts and omissions as alleged herein cause substantial and
unreasonable interference with the Plaintiffs’ life, health, safety, convenience, comfort, and)
peace in numerous other ways, including: (a) increasing the number of unlawful possessors of
weapons who commit violent crimes; (b) increasing the number and severity of property crimes
committed by those in possession of crime guns; (c) increasing the number and severity of
incidents in which those in possession of crime guns disturb the peace by being disorderly; and
(d) increasing the amount of society’s resources that are diverted toward dealing with the
problems associated with the possession of ammunition and other dangerous products

negligently and unlawfully sold by the Defendants.

45

 
EGLET 3 PRINCE

Cal

oO oe st KH AW FP WD NY

NO NO NO NO NY NO NO SB RR Se YF Fe Fe Fe EO eS

:

 

 

e 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 46 of 51

244. The Defendants know or have reason to know that the acts and omissions alleged]
herein caused substantial and unreasonable interference with the Plaintiffs’ life, health, safety,
convenience, comfort, peace, and use of property. The Defendants’ acts and omissions as
alleged herein were undertaken with negligent and/or intentional disregard of the rights of the
Plaintiffs. Defendants knew that they could have taken precautions that would have eliminated
or minimized the injuries to the Plaintiffs, but they chose not to take those precautions in order to
maximize their profits.

245. The Defendants’ interference with the Plaintiffs’ life, health, safety, convenience,
comfort, peace, and use of property is unreasonable, unlawful, substantial, significant,
continuing, and long-lasting. This interference is not insubstantial or fleeting, and involves
serious injuries suffered by the Plaintiffs and a severe disruption of their comfortable enjoyment
of life and property.

246. The Defendants’ negligence and unlawful conduct is a cause of the private
nuisance against the Plaintiffs. But for the Defendants’ negligent and fraudulent advertising,
marketing, and manufacturing of (and misrepresentations related to) the “bump stock,” such al
product would not have been available for use by Paddock. and the rapid nature and intensity of
the shooting enabled by Paddock’s use of the bump stock devices would not have constituted a
substantial and unreasonable interference of the Plaintiffs’ comfortable enjoyment of life and
property.

247. As a direct and proximate result of all the foregoing and as a result of the acts
and/or omissions of Defendants, the Plaintiffs have sustained damage in an amount in excess of
Fifteen thousand Dollars ($15,000.00).

248. That at all times mentioned herein, Defendants, and each of them, acted with

fraud, oppression, and/or malice toward Plaintiffs, exhibited an intention and willingness to

46

 
EGLET 338 PRINCE

Zi

Cakx

o fe SN DN AW FF WY NH

NO NO HO YN NY NY NY NY NO KF BY FP FP KP FP FSF EF PF LS
Co ND DR UAW BB WY NYO FF DOD OO fe HN DBD HN FP W NY KF O&O

 

 

e 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 47 of 51

injure Plaintiffs and/or a conscious disregard for the rights and safety of the Plaintiffs, and each|
Defendant should be punished and made an example of by imposition of punitive or exemplary
damages in an amount in excess of $15,000.00.

249. It has been necessary for Plaintiffs to retain the services of EGLET PRINCE
[BRADY] to represent them and to bring this action, and Plaintiffs are entitled to recover
attorney’s fees and costs incurred herein.

TENTH CLAIM FOR RELIEF
False Advertising in Violation of Section 43(a) of the Lanham Act
Against all Defendants

250. That Plaintiffs incorporate by this reference each and every allegation previously
made in this Complaint, as if fully set forth herein.

251. Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a) provides that:

(a) “Any person who, on or in connection with any goods or services, or any
container for goods, uses in commerce any word, term, name, symbol, or device,
or any combination thereof, or any false designation of origin, false or misleading
description of fact, or false or misleading representation of fact, which—...

(c) in commercial advertising or promotion, misrepresents the nature, characteristics,
qualities, or geographic origin of his or her or another person's goods, services, or
commercial activities,

(d) shall be liable in a civil action by any person who believes that he or she is or is
likely to be damaged by such act.”

252. Upon information and belief, Defendants have made false or misleading factual
representations about the characteristics or qualities of its own bump stock devices and of the
purchase thereof, including without limitation that purchasers may acquire bump stock devices

from Slide Fire lawfully without submitting to required background checks, that caused actual

47

 
Oo Co NA NW BB WwW NH

ay
EGLET % PRINCE
PNHRPRRRRBXRBSPCeReRWAaAaRaBNH Sf Ss

Dy.

$e 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 48 of 51

deception or were likely to deceive relevant consumers. Slide Fire did not mention that its
purported ‘ATF Approved’ legend on its website was obtained through its false claim that its
device was intended for those with limited mobility in their hands.

253. Defendants knowingly violated the Act by making these representations in|
commercial advertising or promotion, in connection with products or services, and in interstate
commerce.

254. Defendants’ representations were material, that is, they were likely to affect
relevant consumers’ purchasing decisions.

255. Plaintiffs have been or are likely to be damaged by Defendants’
misrepresentations. On information and belief, Plaintiffs were deprived of their ability to carry,
on their commercial businesses because of the emotional trauma they experienced as a result off
defendants’ sale of the bump stock device and its subsequent use by the shooter, Stephen!
Paddock, in reliance on Defendants’ misrepresentations that their methods of sale of the bump
stocks were lawful, and because the Defendants, through their manufacture and sale of bump
stock devices, have furnished the general public with unlimited and unregulated access to fully
automatic machineguns.

256. As a direct and proximate result of all the foregoing and as a result of the acts
and/or omissions of Defendants, the Plaintiffs have sustained damage in an amount in excess of
Fifteen thousand Dollars ($15,000.00).

257. That at all times mentioned herein, Defendants, and each of them, acted with
fraud, oppression, and/or malice toward Plaintiffs, exhibited an intention and willingness to
injure Plaintiffs and/or a conscious disregard for the rights and safety of the Plaintiffs, and each

Defendant, should be punished and made an example of by imposition of treble damages in an

48

 

 

 
EGLET 33 PRINCE

Ty

Cak

oOo Oo SN NHN OA HP WY NY

oO wmo HNO NYO NY HN NY NN NO KH KF KH KF KF KF KF KF Fe
oN ONO ON BP WD NOY KH OO OOS ONO ON SF YD NYY OS

 

 

@ 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 49 of 51

amount in excess of $15,000.00. Plaintiffs are entitled to attorney’s fees because this is an|
exceptional case pursuant to Section 1117 of the Lanham Act.

258. It has been necessary for Plaintiffs to retain the services of EGLET PRINCE and
the BRADY CENTER TO PREVENT GUN VIOLENCE to represent them and to bring this
action, and Plaintiffs are entitled to recover attorney’s fees and costs incurred herein.

ELEVENTH CLAIM FOR RELIEF
Deceptive Trade Practice Pursuant to Nev. Rev. Stat. §598.0915
Against Defendant Slide Fire

259. That Plaintiffs incorporate by this reference each and every allegation previously
made in this Complaint, as if fully set forth herein.

260. Pursuant to Nev. Rev. Stat. §598.0915(5), a defendant engages in a deceptive
trade practice if it “[k]nowingly makes a false representation as to the characteristics,
ingredients, uses, benefits, alterations or entities of goods or services for sale or lease or a false
representation as to the sponsorship, approval, status, affiliation or connection of a person
therewith.”

261. By creating the false and misleading impression that the bump stock device could
be used by members of the public for a lawful, safe purpose in marketing and selling its bump
stock device, Slide Fire has knowingly violated Nev. Rev. Stat. §598.0915(5).

262. By displaying the “ATF Approved” legend on its homepage and discussing the
ATF letter under the “Legality and Purchasing” section of its FAQ’ s, Slide Fire also knowingly
created the false and misleading impression that the ATF letter was an official approval of the
legality of the bump stock in violation of Nev. Rev. Stat. §598.0915(5).

263. Plaintiffs belong to the class of persons whom Nev. Rev. Stat. § 598.0915(5) is

designed to protect.

49

 
EGLET 3 PRINCE

Cag

ZI

Oo eo IN DN OH FP WY NY eK

NO NO NO NY NY KN NO HB = HF FF FEF HF SFY SF KK
SAXRRR SSB FX F&F Cweodrw_AQAaakraenveeAs

 

 

e 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 50 of 51

264. As a direct and proximate result of Defendants’ violation of Nev. Rev. Stat. §
598.0915, the Plaintiffs have sustained damage in an amount in excess of Fifteen Thousand|
Dollars ($15,000.00).

265. That at all times mentioned herein, Defendants, and each of them, acted with|
fraud, oppression, and/or malice toward Plaintiffs, exhibited an intention and willingness to
injure Plaintiffs and/or a conscious disregard for the rights and safety of the Plaintiffs, and each
Defendant, should be punished and made an example of by imposition of treble damages in an
amount in excess of $15,000.00.

266. It has been necessary for Plaintiffs to retain the services of EGLET PRINCE and
the BRADY CENTER TO PREVENT GUN VIOLENCE to represent them and to bring this

action, and Plaintiffs are entitled to recover attorney’s fees and costs incurred herein.

PRAYER FOR RELIEF
WHEREFORE, Plaintiffs and those similarly situated pray for relief and damages as

follows:

A. That the Court determine this action is a proper class action and appoint Plaintiffs as

representatives of the Class under Rule 23 of the Nevada Rules of Civil Procedure;

B. For declaratory and equitable relief in the form of the establishment of a court supervised
program for medical/psychological monitoring program for all Class Members at the

Defendant’ expense, in excess of fifteen thousand dollars ($15,000.00);

C. That Plaintiffs and the Plaintiffs’ Class be awarded treble damages, reasonable attorney’s

fees, and be awarded their costs of court;
D. That Plaintiffs and the Plaintiffs’ Class be awarded punitive damages;
Hf
H/

Hf

50

 
EGLET 34 PRINCE

il

Cask

oO eo HN DB wn Fe W NY

NO wpo YN NO NHN WH NY NO Oe Re Re Be RE Ee Rr ER OO
o ~~ DH UN S&S WwW NY KY CO CO PWN DH UN fF WY NY KF OC

 

 

e 2:18-cv-00296-GMN-BNW Document 29 Filed 10/08/18 Page 51 of 51

All such other and further relief as this Court deems just and proper under the circumstances,

including, without limitation, post-judgment attorney’s fees and costs.

DATED October 8", 2018

Respectfully submitted,

EGLET PRINCE

a

ROBERT T. EGLET, ESQ.

Nevada Bar No. 3402

ROBERT M. ADAMS, ESQ.

Nevada Bar No. 6551

CASSANDRA S.M. CUMMINGS, ESQ.
Nevada Bar No. 11944

RICHARD K. HY, ESQ.

Nevada Bar No. 12406

400 South Seventh Street, Box 1, Suite 400
Las Vegas, Nevada 89101

51

 
